312 U.S. 469
61 S.Ct. 708
85 L.Ed. 955
MILLINERY CREATORS' GUILD, Inc., et al.v.FEDERAL TRADE COMMISSION.
No. 251.
Argued Feb. 7—10, 1941.
Decided March 3, 1941.

Messrs. Lowell M. Birrell and Francis L. Driscoll, both of New York City, for petitioners.
[Argument of Counsel from pages 469-471 intentionally omitted]
Mr. Francis Biddle, Sol. Gen., for respondent.
Mr. Justice BLACK delivered the opinion of the Court.


1
This case presents virtually the same issues as Fashion Originators' Guild of America, Inc. v. Federal Trade Commission, 312 U.S. 457, 61 S.Ct. 703, 85 L.Ed. —-, this day decided. Here, as in that case, the Circuit Court of Appeals affirmed a Federal Trade Commission decree ordering the petitioners to cease and desist from certain practices found to have been done in combination and to constitute 'unfair methods of competition' tending to monopoly.1


2
The members of the Guild involved in this case are designers and manufacturers of women's hats. Their Guild operates a plan modelled after that of the Fashion Originators' Guild of America, Inc.


3
It was stipulated by the parties that 'The capacity, tendency, purpose and result of the plan * * * and the acts and practices performed thereunder * * * have been, and now are, to restrain commerce by eliminating manufacturers of stylish hats * * * as to the outlets of their products and by limiting the retail dealers * * * as to their source of supply, and to deprive the public of the benefits, if any, of competition as to price or otherwise among retailers of stylish hats in this respect * * *.' Pursuant to the evidence and to the stipulation containing this statement, the Commission found that the effect of the plan was 'unduly to hinder competition and to create monopoly in the sale of women's hats in interstate commerce.'


4
The respects in which the plan of the Millinery Creators' Guild differs from that of the Fashion Originators' Guild are not material, and need not be set out in detail. Nor need the findings of the Commission be enumerated here. The Commission did find that the Millinery Creators' Guild had tended to hinder competition and create monopoly 'By depriving the public of the benefits of normal price competition among retailers of stylish hats for women', a finding not made in the other case, but the presence or absence of such a finding is not determinative here. On the authority of Fashion Originators' Guild of America, Inc. v. Federal Trade Commission, supra, the decision below is


5
Affirmed.



1
 2 Cir., 109 F.2d 175.